Case 2:20-cv-09850-RGK-JEM Document 1 Filed 10/27/20 Page 1 of 8 Page ID #:1



 1   Nicholas M. Wajda (Cal. Bar No. 259178)
     WAJDA LAW GROUP, APC
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   +1 310-997-0471
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                 UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 8
      DESIREE BURNS-HOLDMAN,                        Case No. 2:20-cv-09850
 9
                         Plaintiff,                 COMPLAINT FOR DAMAGES
10
              v.
11                                                  1. VIOLATION OF THE FAIR DEBT
                                                    COLLECTION PRACTICES ACT, 15 U.S.C. §
12    IC SYSTEM, INC.,                              1692 ET SEQ.
13                       Defendant.                 2. VIOLATION OF THE ROSENTHAL FAIR
14                                                  DEBT COLLECTION PRACTICES ACT,
                                                    CAL. CIV. CODE § 1788 ET SEQ.
15
                                                    JURY TRIAL DEMANDED
16
           NOW COMES, DESIREE BURNS-HOLDMAN, through her undersigned counsel,
17

18   complaining of IC SYSTEM, INC., as follows:

19                                    NATURE OF THE ACTION

20          1.      This action is seeking redress for Defendant’s violation(s) of the Fair Debt
21   Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq. and the Rosenthal Fair Debt
22
     Collection Practices Act (the “RFDCPA”), Cal. Civ. Code § 1788 et seq.
23
                                      JURISDICTION AND VENUE
24
            2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
25

26          3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

27          4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

28
                                                      1
Case 2:20-cv-09850-RGK-JEM Document 1 Filed 10/27/20 Page 2 of 8 Page ID #:2



 1                                                 PARTIES
 2          5.      DESIREE BURNS-HOLDMAN (“Plaintiff”) is a natural person, over 18-years-of-
 3
     age, who at all times relevant resided in this federal jurisdiction.
 4
            6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
 5
            7.      Plaintiff is a “consumer” as defined by Cal. Civ. Code § 1788.2(h).
 6

 7          8.      IC SYSTEM, INC. (“Defendant” or “IC SYSTEM, INC.”) is a corporation

 8   organized under the laws of Minnesota.

 9          9.      Defendant maintains its principal place of business at 444 Hwy 96 E, Saint Paul,
10
     Minnesota 55127.
11
            10.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal
12
     purpose of Defendant’s business is the collection of debt.
13
            11.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly
14

15   collects or attempts to collect debts owed or due or asserted to be owed or due another.

16          12.     Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
17                                      FACTUAL ALLEGATIONS
18
            13.     Plaintiff had an internet account with Spectrum.
19
            14.     In or about March 2020, Plaintiff cancelled her service with Spectrum.
20
            15.     A technician from Spectrum was dispatched to her home and Plaintiff returned the
21

22   equipment associated with her cancelled service.

23          16.     Spectrum’s technician picked up all rented equipment from Plaintiff’s home in or

24   around March 2020.
25          17.     Three months later, in June 2020, Plaintiff noticed that Defendant was attempting to
26
     collect $120 for Spectrum (the alleged “subject debt”).
27

28
                                                         2
Case 2:20-cv-09850-RGK-JEM Document 1 Filed 10/27/20 Page 3 of 8 Page ID #:3



 1          18.      On June 30, 2020, Plaintiff called Spectrum directly, who informed Plaintiff that
 2   there was still an open ticket for her regarding the rented equipment.
 3
            19.      Plaintiff asked why she never heard anything before Spectrum sent the subject debt
 4
     to collection, but decided to pay the subject debt to get it out of collections.
 5
            20.      Plaintiff paid the $120 directly from her bank account, and was told by Spectrum
 6

 7   that was all that was needed to satisfy the account and have it removed from collection.

 8          21.      In or around October 2020, Plaintiff called Spectrum to obtain new services and was

 9   informed that she has a $0 balance.
10
            22.      Plaintiff advised Spectrum that Defendant is still reporting on her credit reports as a
11
     balance owed.
12
            23.      During that same phone call, Plaintiff was given 2 ticket numbers in support of her
13
     claim that the subject debt was paid: ticket number 35868800 as to the account itself and ticket
14

15   number 35868895 as to the rented equipment.

16          24.      Both ticket numbers showed a zero balance.
17          25.      Both ticket numbers were provided directly by Spectrum.
18
            26.      On October 14, 2020, Plaintiff called Defendant twice requesting that Defendant
19
     delete the accounts from her credit report.
20
            27.      Defendant advised Plaintiff that she needed to take care of this issue with Spectrum,
21

22   to which Plaintiff advised that she already had and had the two ticket numbers showing a zero

23   balance.

24          28.      During the same phone call, Defendant refused to take the two ticket numbers as
25   proof that the balance was paid.
26

27

28
                                                         3
Case 2:20-cv-09850-RGK-JEM Document 1 Filed 10/27/20 Page 4 of 8 Page ID #:4



 1           29.     Additionally, in the same phone call, Plaintiff addressed the fact that the balance
 2   reporting on her credit reports from Defendant was now reporting at double the original amount, at
 3
     $240.
 4
             30.     Plaintiff inquired as to why the balance had doubled, even though Plaintiff had paid
 5
     the underlying balance.
 6

 7           31.     Defendant was unable to give a definitive answer, to which Plaintiff requested to

 8   speak to a manager.

 9           32.     Plaintiff was transferred to a manager, who in turn asked her to write a letter or
10
     dispute or to contact Spectrum.
11
             33.     Plaintiff again informed Defendant that Spectrum advised that she owed a zero
12
     balance from July 2nd onward, and again provided Plaintiff with two ticket numbers: ticker number
13
     35872816 for the zero balance on the account and ticket number 35872882 for the zero balance on
14

15   the rented equipment.

16           34.     To date Defendant continues to attempt to collect a debt that Plaintiff does not owe.
17           35.     As a result of Defendant’s behavior and refusal to delete the subject debt from
18
     Plaintiff’s credit report, Plaintiff feared for her rights and decided to retain counsel.
19

20
                                           CLAIMS FOR RELIEF
21

22                                             COUNT I:
                       Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
23
             36.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
24
     though fully set forth herein.
25

26           37.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5) because it was

27   incurred for personal, family, and household purposes (internet use).
28
                                                         4
Case 2:20-cv-09850-RGK-JEM Document 1 Filed 10/27/20 Page 5 of 8 Page ID #:5



 1          38.     Defendant’s phone calls are each a “communication” as defined by 15 U.S.C. §
 2   1692a(2) because they conveyed information regarding the subject debt to Plaintiff directly.
 3
            a.      Violations of 15 U.S.C. § 1692e
 4
            39.     Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any
 5
     false, deceptive, or misleading representation” in connection with the collection of a debt. 15 U.S.C.
 6

 7   § 1692e.

 8          40.     Section 1692e(2) of the FDCPA prohibits a debt collector from making false

 9   representations regarding the character, amount, or legal status of the debt. 15 U.S.C. § 1692e(2).
10
            41.     Defendant’s actions violated 15 U.S.C. §§ 1692e and e(2) by falsely reporting the
11
     subject debt to Plaintiff’s credit reports in July 2020 when the subject debt was paid off and by
12
     reporting to Plaintiff on numerous collection calls that she still owed the subject debt.
13
            42.     Section 1692e(8) of the FDCPA prohibits a debt collector from communicating or
14

15   threatening to communicate to any person credit information which is known or which should be

16   known to be false, including the failure to communicate that a disputed debt is disputed.
17          43.     Defendant violated 15 U.S.C. §1692e(8) by reporting credit information that they
18
     knew or should have known to be false.
19
            44.     Defendant’s violated 15 U.S.C. §1692e(8) by falsely reporting the subject debt as
20
     having doubled in October 2020 when the subject debt was paid off in July 2020.
21

22          b.      Violations of 15 U.S.C. §1692f

23          45.     Pursuant to §1692f of the FDCPA, a debt collector is prohibited from using “unfair

24   or unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. §1692f.
25          46.     Section 1692f(1) of the FDCPA prohibits an attempt to collect any amount not
26
     authorized by the agreement creating the debt or permitted by law.
27

28
                                                        5
Case 2:20-cv-09850-RGK-JEM Document 1 Filed 10/27/20 Page 6 of 8 Page ID #:6



 1          47.     Defendant violated 15 U.S.C. §§1692f and f(1) and by using unfair or
 2   unconscionable means in its attempts to collect the subject debt.
 3
            48.     Specifically, it was inherently unfair and unconscionable for Defendant to increase
 4
     the balance of the subject debt after it had already been paid because Defendant could not legally
 5
     or contractually assess fees and/or administrative charges on a debt that was already paid off.
 6

 7          49.     As set forth above, Plaintiff was harmed by Defendant’s deceptive conduct.

 8          50.     Plaintiff may enforce the provisions of 15 U.S.C. 15 U.S.C. §§ 1692e, e(5), e(8) and

 9   f pursuant to section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides
10
     "any debt collector who fails to comply with any provision of [the Fair Debt Collection Practices
11
     Act] with respect to any person is liable to such person in an amount equal to the sum of –
12
            (1)     any actual damage sustained by such person as a result of such failure;
13
            (2)
14

15                  (A)    in the case of any action by an individual, such additional damages
                           as the court may allow, but not exceeding $1,000.00; or
16
            (3)     in the case of any successful action to enforce the foregoing liability, the
17                  costs of the action, together with reasonable attorney's fees as determined by
                    the court.
18

19          WHEREFORE, Plaintiff requests the following relief:

20          A.      a finding that Defendant violated 15 U.S.C. 15 U.S.C. §§ 1692e, e(5), e(8) and f.
21
            B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s
22
                    violation(s);
23
            C.      an award of such additional damages, as the Court may allow, but not exceeding
24
                    $1,000.00;
25

26          D.      an award of costs of this action, together with a reasonable attorney’s fee as

27                  determined by this Court; and
28
                                                       6
Case 2:20-cv-09850-RGK-JEM Document 1 Filed 10/27/20 Page 7 of 8 Page ID #:7



 1          E.      an award of such other relief as this Court deems just and proper.
 2                                           COUNT II:
 3            Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code § 1788 et seq.)

 4          51.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
 5   though fully set forth herein.
 6
                                  Violation(s) of Cal. Civ. Code § 1788.11
 7
            52.       California Civil Code § 1788.17 provides:
 8
                    Notwithstanding any other provision of this title, every debt collector
 9                  collecting or attempting to collect a consumer debt shall comply with the
10                  provisions of Section 1692b to 1692j, inclusive, of, and shall be subject to
                    the remedies in Section 1692k of, Title 15 of the United States Code.
11
            53.       As pled above, Defendant violated 15 U.S.C. 15 U.S.C. 15 U.S.C. §§ 1692e, e(5),
12
     e(8) and f; therefore violating Cal. Civ. Code §1788.17.
13

14          54.     Plaintiff may enforce the provisions of Cal. Civ. Code §§ 1788.17 pursuant to Cal.

15   Civ. Code § 1788.30 which provides:

16          (a)     Any debt collector who violates this title with respect to any debtor shall be
                    liable to that debtor only in an individual action, and his liability therein to
17                  that debtor shall be in an amount equal to the sum of any actual damages
18                  sustained by the debtor as a result of the violation;

19          (b)     Any debt collector who willfully and knowingly violates this title with
                    respect to any debtor shall, in addition to actual damages sustained by the
20                  debtor as a result of the violation, also be liable to the debtor only in an
                    individual action, and his additional liability therein to that debtor shall be
21
                    for a penalty in such amount as the court may allow, which shall not be less
22                  than one hundred dollars ($100.00) nor greater than one thousand dollars
                    ($1,000.00).
23
            (c)     In the case of any action to enforce any liability under this title, the prevailing
24                  party shall be entitled to costs of the action. Reasonable attorney’s fees,
                    which shall be based on time necessarily expended to enforce the liability,
25
                    shall be awarded to a prevailing debtor.
26
            WHEREFORE, Plaintiff requests the following relief:
27
            A.      a finding that Defendant violated Cal. Civ. Code §§ 1788.17;
28
                                                         7
Case 2:20-cv-09850-RGK-JEM Document 1 Filed 10/27/20 Page 8 of 8 Page ID #:8



 1           B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s
 2                   violation(s);
 3
             C.      an award of such additional damages, as the Court may allow, but not exceeding
 4
                     $1,000.00;
 5
             D.      an award of costs of this action, together with a reasonable attorney’s fee as
 6

 7                   determined by this Court; and

 8           E.      an award of such other relief as this Court deems just and proper.

 9

10
                                        DEMAND FOR JURY TRIAL
11
             Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in
12
     this action so triable of right.
13
     DATED: October 27, 2020                                      Respectfully submitted,
14

15                                                                DESIREE BURNS-HOLDMAN

16                                                                By: /s/ Nicholas M. Wajda
17                                                                Nicholas M. Wajda
                                                                  WAJDA LAW GROUP, APC
18
                                                                  6167 Bristol Parkway
19                                                                Suite 200
                                                                  Culver City, California 90230
20                                                                +1 310-997-0471
                                                                  nick@wajdalawgroup.com
21

22

23

24

25

26

27

28
                                                        8
